NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STEVE EDDIE KOVACS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-3989
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Steve Eddie Kovacs, pro se.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.